Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Status of Claims
Claims 2-12, 14-20 are pending.  Claims 11-12, 14-20 stand withdrawn.
Priority
Instant application 16306563, filed 12/1/2018 claims benefit as follows:

    PNG
    media_image1.png
    70
    383
    media_image1.png
    Greyscale
.
Response to Applicant Argument
	In view of Applicant amendment, the 102 rejection of record is withdrawn.  In view of Applicant amendment, the objections of record are withdrawn.
After an additional search, new art was identified.  The rejections are found below.
Examiner expanded his search to pyrene containing Zr MOFs.
Claims 6-7 are withdrawn as not reading on the pyrene containing specie.
Claims 11-12, 14-20 stand withdrawn as not reading on an elected group.

Claim Rejection – 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 2-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Mondloch et al. (“the M article”, Nature Materials, Vol 14, 2015, 512-516) in view of the thesis by Kate Ong (“the Ong thesis”, Encapsulation of Organophosphorus Acid Anhydrolase (OPAA) in Nanostructured Materials for the Detection and Decontamination of Chemical Warfare Agents, May 2006, 1-235).
The M article teaches the same field of endeavor “[d]estruction of chemical warfare agents” as found in the instant specification.  The M article teaches the breaking bonds.  For example, the M article teaches:

    PNG
    media_image2.png
    103
    349
    media_image2.png
    Greyscale
.
The M article teaches Zr6 based MOF NU-1000 built from eight connected Zr and tetratopic pyrene linkers.

    PNG
    media_image3.png
    208
    359
    media_image3.png
    Greyscale
.
The MOF has two channels a larger and smaller channel (see for example above).
The M article teaches that these MOFs lead to the fastest hydrolysis of a nerve stimulant by an MOF (513 first column).  The MOF has a pyrene component as a linker (page 512 second column).  The M article teaches large channels (31 A) and smaller channels (10 A) at page 512 second column.  The M article teaches overlapping channel sizes.
The M article fails to teach an enzyme immobilized on the surface of the MOF or OPAA.
The Ong thesis teaches that OPAA is known to be immobilized in silica materials, and that OPAA hydrolyzes chemical warfare agents as the MOF taught by the M article.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based Id. At 1395).
In this case, the primary reference teaches that the MOF is known to hydrolyze chemical warfare materials and the secondary reference teaches that OPAA can be immobilized on particles for the same purpose.  In this case at least prong A of KSR applies – combining two known elements to perform the same function.  One could attach an enzyme known to hydrolyze a warfare agent onto a surface of an MOF known to hydrolyze similar bonds and one would expect hydrolysis of the warfare agent.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	With respect to small channels being free, the smaller channels as taught by the primary reference are not sufficient in size to hold the enzyme.
	With respect to loading percentages, the art fails to teach an enzyme loading of at least 10% or particle size length (instant claims 9-10).
	However, it would have been prima facie obvious to one having ordinary skill in the art to optimize enzyme concentration and or MOF precursors in order to maximize the rate of reaction and or optimize particle size.  Improving reaction rate is correlated with concentration, and particle size also relates to concentration.  Thus, one skilled in the art would be motivated to 

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622